DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 7 recite a “liquid container holder attached to said rack”. The application does not appear to disclose a “liquid container holder”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 recite a “liquid container holder attached to said rack”. It is not clear what structure or element would satisfy this limitation. It is not clear if the holder is a separate element from the rack, or not.
Claims 1, 4 recite a “thermal via”. The term “thermal via” was often used to describe a hole that permitted heat transfer. It is not clear if a hole is required, or not.
Claims 3, 6 recite “silicon” rubber. It is not clear if this should be “silicone” or not.
Claim 7 recites the limitation "the chicken assembly".  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this should be “cooking assembly”, or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hester [Pat. No. 6,460,452] in view of Snoke et al [US 2002/0100371A1], Demaree [Pat. No. 5,893,320], and Schandel et al [US 2009/0152258A1].
Hester teaches a fowl roasting apparatus and method comprising a base tray (Figure 1, #12), a liquid container in the form of a beverage can with an open top (Figure 1, #14-15), an upright rack mounted in the tray (Figure 1, #20), a liquid container holder attached to the rack (Figure 3, #29), an upright carcass mounted on the device (Figure 2, #16), the container including a flavored cooking liquid (column 2, line 3), placing the container in the holder and rack (column 2, line 4), mounting the carcass on the device (column 2, line 6), placing the device in an oven (column 2, line 17), cooking the carcass (column 2, line 19), and the beverage vaporizing and to flavor the carcass (column 2, line 20). 
Hester does not explicitly recite a thermal via comprising a block of metal between the tray and container, the block matching the container bottom and tray top surface, and thermal conduction between the tray, block, and container (claim 1, 4); a plug sealing the carcass head opening (claim 1, 4), inserting the plug (claim 4), reaching an internal temperature of 160°F (claim 4), and cooking at 500F for 15-25 minutes, at 350F for 120-25 minutes, at 500F for 15 minutes, and turning off the oven (claim 7).
It would have been obvious to one of ordinary skill in the art to cook the carcass of Hester to a temperature of 160F, and at the claimed times and temperatures, since Hester was directed to cooking fowl such as chicken (column 1, line 66), since poultry was conventionally cooked to an internal temperature of 165F to kill pathogens and properly ensure safe eating for the consumer, since Hester already included cooking in an oven (column 2, line 18), and since the claimed times and temperatures would have been used during the course of normal experimentation and optimization procedures in the system of Hester due to factors such as the type of meat or carcass, the size of the carcass, the desired cooking quality, and/or size and thermal efficiency of the oven.
Snoke et al teach a system for cooking upright carcasses by use of a liquid container (Figure 6-8, #55) and a plug in the head opening of the carcass (Figure 8, #75).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed plug into the invention of Hester, in view of Snoke et al, since both are directed to systems for cooking upright carcasses, since Hester already included the beverage vaporizing and to flavor the carcass (column 2, line 20), since upright carcass cooing systems commonly included a plug in the head opening of the carcass (Figure 8, #75) as shown by Snoke et al, since Snoke et al also taught the plug increases steam pressure in the cavity to enhance penetration or absorption of flavor, spices and marinade into the meat (paragraph 0057), and since a plug would trapped the vaporized flavoring of Hester in the carcass cavity for a longer period of time and thus provided better flavoring of the carcass.
Demaree teaches a device for cooking fowl (title) comprising a liquid container or vertical mount (Figure 1, #30), a roasting pan (column 2, line 17), roasting in an oven (column 2, line 17), a base plate supporting the vertical mount and comprising a block of metal (Figure 1, #40; Figure 5B, #44; column 2, line 22), the vertical mount and base plate conducting thermal energy to the carcass during cooking (column 4, line 41, 64; column 5, lines 2, 18). 
Schandel et al teach a cooking system comprising a liquid container with a bottom surface (Figure 1, #14), a thermal via including a metal block (Figure 1, #18, 18c), the top surface of the metal block matching the bottom surface of the container (Figure 1, #18a), the lower surface of the metal block matching the top surface of a thermal element (Figure 1, #18b, 22), and the matching surfaces of the metal block providing good thermal conduction of heat (paragraph 0021-0022). 
It would have been obvious to one of ordinary skill in the art to incorporate the clamed thermal via features into the invention of Hester, in view of Demare and Schandel et al, since all are directed to food cooking systems, since Hester already included an empty space between the liquid container and base tray (Figure 1-2, #14, 12), since upright carcass systems commonly included a metal block below the liquid container as well as thermal conduction between the elements and carcass (Figure 1, #30, 40) as shown by Demaree, since cooking systems also commonly included a thermal via including a metal block (Figure 1, #18, 18c), the top surface of the metal block matching the bottom surface of the container (Figure 1, #18a), the lower surface of the metal block matching the top surface of a thermal element (Figure 1, #18b, 22), and the matching surfaces of the metal block providing good thermal conduction (paragraph 0021-0022) as shown by Schandel et al; since thermal conduction of heat through the device and into the carcass of Hester would have enabled faster cooking, since the elevated liquid container and upright carcass (Figure 2) of Hester would have been top-heavy and prone to being accidentally knocked over, and since a heavy, solid block of metal located below the liquid container of Hester would have also provided a more stable platform for the carcass due to a lower center of gravity and thus reduced the chance of accidental tipping of the device of Hester.
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hester, in view of Snoke et al, Demaree, and Schandel et al, as applied above, and further in view of Bogdanski et al [Pat. No. 6,150,636].
Hester, Snoke et al, Demaree, and Schandel et al teach the above mentioned concepts. Hester also taught a beverage can (Figure 1, #14). Hester et al do not explicitly recite a thermal via with a matching convex profile upper surface (claim 2, 5). Bogdanski et al teach a cooking system comprising a container with a concave bottom (Figure 5, #39) and a thermal via with a convex upper surface matching the profile of the container bottom (Figure 5, #14). It would have been obvious to one of ordinary skill in the art to incorporate the convex surface into the invention of Hester, in view of Demaree, Schandel et al, and Bogdanski et al, since all are directed to cooking systems, since Hester already included a beverage can (Figure 1, #14), since beverage cans conventionally possessed a concave bottom surface, since cooking systems commonly included a thermal via with a convex upper surface matching the profile of the container bottom (Figure 5, #39, 14) as shown by Bogdanski et al, and since a matching surface profile would have provided better thermal conductivity properties in the beverage can of Hester, in view of Demaree, Schandel et al, and Bogdanski et al, and thus faster heating.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hester, in view of Demaree, Snoke et al, Schandel et al, as applied above, and further in view of Fang et al [US 2008/0274243A1] and Fidanza [US 2015/0008232A1].
Hester, Demaree, Snoke et al, Schandel et al teach the above mentioned concepts. Hester et al do not explicitly recite the plug as a cylinder of food grade silicone rubber 1-2” diameter and 2-4” long (claim 3, 6). Snoke et al taught a cylindrical plug (Figure 8, #75).  Fidanza teach a cylindrical silicone stopper (paragraph 0007). Fang et al teach that silicone rubber was commonly used for baking moulds due to its high heat resistance properties (paragraph 0006). It would have been obvious to one of ordinary skill in the art to incorporate the claimed silicone plug and dimensions into the invention of Hester, in view of Snoke et al, Fang et al, and Fidanza, since all are directed to food preparation or storage systems, since upright carcass cooking systems commonly included a plug as shown by Snoke et al, since silicone was a commonly used material in the food art as shown by Fang et al and Fidanza, since silicone was known to possess high heat resistance properties as well as being easily releasable from food products, and since the claimed dimensions would have been used during the course of normal experimentation and optimization procedures due to factors such as the size of the carcass, the species of the carcass, and/or the desired tightness of the plug seal in the system of Hester, in view of Snoke et al, Fang et al, and Fidanza.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792